Exhibit 10.12

PG&E CORPORATION
2006 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT GRANT
 
PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below.  The Restricted Stock Units have been granted
under the PG&E Corporation 2006 Long-Term Incentive Plan, as amended on February
15, 2006, December 20, 2006, October 17, 2007, October 15, 2008, and December
17, 2008 (the “LTIP”).  The terms and conditions of the grant of Restricted
Stock Units are set forth in this cover sheet and in the attached Restricted
Stock Unit Agreement (the “Agreement”).
 
 
Date of Grant:                                January 2, 2009
 
Name of Recipient:      Peter A. Darbee.
 
Last Four Digits of Recipient’s Social Security
Number:      ________                                                                                                               
 
Number of Restricted Stock Units Granted: 12,693         .
 


 
By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement. You and PG&E Corporation agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You also are
acknowledging receipt of this Grant and the attached Agreement.
 


 
Recipient:                        PETER A.
DARBEE                                   
                                                 (Signature)




Attachment
 


 
Please sign and return to PG&E Corporation, Human Resources,
One Market, Spear Tower, Suite 400, San Francisco, California 94105
 

 
 

--------------------------------------------------------------------------------

 

PG&E CORPORATION
2006 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP.  Any prior agreements, commitments, or negotiations are superseded.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and the LTIP, the LTIP shall govern.  Capitalized terms that are not
defined in this Agreement are defined in the LTIP.  In the event of any conflict
or inconsistency between the provisions of this Agreement and the PG&E
Corporation Officer Severance Policy, this Agreement shall govern. For purposes
of this Agreement, employment with PG&E Corporation shall mean employment with
any member of the Participating Company Group.
 
Grant of Restricted Stock Units
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement.  The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
 
Vesting of Restricted Stock Units
As long as you remain employed with PG&E Corporation, 100 percent of the total
number of Restricted Stock Units originally subject to this Agreement, as shown
above on the cover sheet, will vest on the first business day of January of 2012
(the “Vesting Date”).  Except as described below, all Restricted Stock Units
subject to this Agreement which have not vested shall be cancelled upon
termination of your employment.
 
Dividends
Restricted Stock Units will accrue Dividend Equivalents that will be converted
into additional Restricted Stock Units based on the Fair Market Value of a share
of PG&E Corporation common stock on the dividend payment date.  Such additional
Restricted Stock Units will be subject to the same terms and conditions as the
underlying Restricted Stock Units.
 
Settlement
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock. PG&E Corporation shall issue such shares as soon
as practicable after the Restricted Stock Units vest upon Vesting Date (but not
later than ninety (90) days after the Vesting Date); provided, however, that
such issuance shall be made with respect to all of your outstanding vested
Restricted Stock Units (after giving effect to the vesting provisions described
below) as soon as practicable after (but not later than ninety (90) days after)
your separation from service (within the meaning of Code Section 409A), if such
separation occurs earlier than the Vesting Date.




--------------------------------------------------------------------------------


Voluntary Termination/ Retirement1
In the event of your voluntary termination/Retirement, a prorated portion of the
Restricted Stock Units will vest at the time of your separation from service in
accordance with the percentage of time you were employed with PG&E Corporation
during the vesting period.  All other unvested Restricted Stock Units shall be
cancelled on the date of termination.
 
Termination for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation for
cause before the Vesting Date, all Restricted Stock Units will be cancelled on
the date of termination.  In general, termination for “cause” means termination
of employment because of dishonesty, a criminal offense or violation of a work
rule, and will be determined by and in the sole discretion of PG&E Corporation.
 
Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the Vesting Date, a prorated portion of the Restricted
Stock Units will vest at the time of your separation from service in accordance
with the percentage of time you were employed with PG&E Corporation during the
vesting period (except as otherwise provided below in connection with a Change
in Control).  All other unvested Restricted Stock Units shall be cancelled on
the date of termination.
 
Death/Disability
If you separate from service due to your death or Disability, all of your
Restricted Stock Units shall vest on the date of separation.
 
Termination Due to Disposition of Subsidiary
(1) If your employment is terminated (other than for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), or (2) if your
employment is terminated (other than for cause or your voluntary termination)
coincident with the sale of all or substantially all of the assets of a
subsidiary of PG&E Corporation, the Restricted Stock Units shall vest in the
same manner as for a “Termination other than for Cause” described above.
 
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.
If the Restricted Stock Units are neither assumed nor continued by the Acquiror
or if the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your outstanding Restricted
Stock Units shall automatically vest immediately preceding and contingent on,
the Change in Control and shall be settled on the Vesting Date, subject to
earlier settlement upon your separation from service.

--------------------------------------------------------------------------------

1Because you have reached age 55 and have been employed by PG&E Corporation for
at least five consecutive years, a voluntary resignation would be treated as a
retirement.

A-2

--------------------------------------------------------------------------------


Termination In Connection with a Change in Control
If your employment is terminated by PG&E Corporation (other than for cause) (i)
following a Potential Change in Control (defined below) or (ii) within two years
following the Change in Control, all of your outstanding Restricted Stock Units
(to the extent they did not previously vest upon, for example, failure of the
Acquiror to assume or continue this Award) shall automatically vest on the date
of your separation from service.
 
"Potential Change in Control" shall mean the earliest to occur of  (i) the date
on which the PG&E Corporation executes an agreement or letter of intent, where
the consummation of the transaction described therein would result in the
occurrence of a Change in Control, (ii) the date on which the Board of Directors
of PG&E Corporation approves a transaction or series of transactions, the
consummation of which would result in a Change in Control, or (iii) the date on
which a tender offer for PG&E Corporation’s voting stock is publicly announced,
the completion of which would result in a Change in Control.
 
Delay
PG&E Corporation shall delay the issuance of any shares of common stock to the
extent it is necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of certain publicly-traded
companies); in such event, any shares of common stock to which you would
otherwise be entitled during the six (6) month period following the date of your
“separation from service” under Section 409A (or shorter period ending on the
date of your death following such separation) will instead be issued on the
first business day following the expiration of the applicable delay period.
 
Withholding Taxes
Prior to any event in connection with the Restricted Stock Units (e.g., vesting)
that PG&E Corporation determines may result in any tax withholding obligation,
whether United States federal, state, local, or non-U.S., including any social
insurance, employment tax, payment on account, or other tax-related obligation
(the “Tax Withholding Obligation”), you must arrange for the satisfaction of the
minimum amount of such Tax Withholding Obligation in a manner acceptable to PG&E
Corporation.
 
At any time not less than five (5) business days (or such fewer number of
business days as determined by PG&E Corporation) before any Tax Withholding
Obligation arises (e.g., a Vesting Date), you may instruct PG&E Corporation to
withhold from those shares otherwise issuable to you the whole number of shares
sufficient to satisfy the minimum applicable Tax Withholding Obligation.  You
acknowledge that the withheld shares may not be sufficient to satisfy your
minimum Tax Withholding Obligation.  Accordingly, you agree to pay to PG&E
Corporation as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of shares described above.



A-3

--------------------------------------------------------------------------------


Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
“Voluntary Termination/Retirement.”
 
Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you shall be deemed to have had a “separation from
service” for purposes of any Restricted Stock Units that are settled hereunder
upon such separation.  To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes you to be unable to perform the duties of your
position of employment or any substantially similar position of employment, the
six (6) month period in the prior sentence shall be twenty-nine (29) months.
 
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
Voting and Other Rights
You shall not have voting rights with respect to the Restricted Stock Units
until the date the underlying shares are issued (as evidenced by appropriate
entry on the books of PG&E Corporation or its duly authorized transfer agent).
 
No Retention Rights
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.

 
By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the LTIP.
 
 
 
 
A-4

--------------------------------------------------------------------------------

 
